Citation Nr: 0808547	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

2. Entitlement to service connection for hypertension, a 
heart condition, peritoneal neuropathy, retinal neuropathy, a 
bilateral foot condition, a bilateral hand condition, and 
erectile dysfunction, claimed as secondary to diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney-at-law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from August 1967 until 
September 1969.  service in the Republic of Vietnam is 
indicated by the evidence of record.

In March 2001, the RO received the veteran's claim of 
entitlement to service connection for diabetes, claimed as 
due to exposure to herbicides; and service connection for 
hypertension, a heart condition, peritoneal neuropathy, 
retinal neuropathy, a bilateral foot condition, and a 
bilateral hand condition, all clamed as secondary to 
diabetes.  In January 2002, the RO received the veteran's 
claim of entitlement to service connection for erectile 
dysfunction, also claimed as secondary to diabetes.  The 
October 2002 rating decision denied the veteran's claims.  
The veteran disagreed with the October 2002 rating decision 
and initiated this appeal.   The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2003.

This matter was previously before the Board in March 2005.  
At that time, the Board denied the veteran's claims. The 
veteran subsequently filed an appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  On August 
3, 2006, the Court issued an Order which vacated and remanded 
the Board's March 2005 decision and remanded the case to the 
Board, directing that the matter be readjudicated.

In December 2006, the Board readjudicated and continued to 
deny the veteran's claims.  The veteran again appealed to the 
Court.  In November 2007, representatives of the veteran and 
the Secretary of Veterans Affairs filed with the Court a 
Joint Motion for Remand (the Joint Motion).  The motion was 
granted by the Court in a November 2007 Order.  The December 
2006 decision was also vacated and the matter remanded to the 
Board for additional development.   

Based upon the direction given to the Board in the November 
2007 Joint Motion for Remand, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran further action is required on 
his part.


REMAND

In the November 2007 Joint Motion, the parties determined 
that an additional medical nexus opinion was required.  

Specifically, it was noted that the veteran's diagnosis with 
diabetes mellitus had been established and it had further 
been established that the veteran had served in Vietnam 
during the period for which Agent Orange exposure is 
presumed.  Diabetes mellitus is presumed to be service 
connected when the veteran has had Agent Orange exposure.  
See 38 C.F.R. § 3.309(e) (2007).  

Ordinarily, this would end the Board's inquiry and service 
connection would be granted.  However, this case involves a 
relatively unusual situation in which medical evidence of 
record includes evidence that the veteran's diabetes may be 
the result not of presumed herbicide exposure but of steroid 
treatment for a non service-connected disability.  The 
presumption of in-service incurrence of diabetes mellitus due 
to herbicide exposure may be rebutted when there is competent 
medical evidence showing that an intercurrent disease or 
injury, not the in-service herbicide exposure, caused the 
disease.  See 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) (2007). 

The Joint Motion indicates that the medical evidence of 
record currently addressing this question is insufficient.  
The Joint Motion directed that prior to readjudicating the 
veteran's claims the Board must obtain a medical opinion 
that:

Will review the claims file and evidence of record 
of diabetes mellitus, including but not limited to 
the 1976 diagnosis of diabetes mellitus with 
supporting G.T.T. results, and the recent 
prednisone treatment for rheumatoid arthritis....the 
expert should be advised that [the veteran] was in 
Vietnam and was exposed to herbicide agents and the 
opinion should fully discuss all the evidence of 
record, and should opine as to the etiology of the 
veteran's diabetes mellitus.

See the November 2007 Joint Motion for Remand, page 6. 

As was noted in the Joint Motion, the veteran's secondary 
service connection claims of hypertension, a heart condition, 
peritoneal neuropathy, retinal neuropathy, a bilateral foot 
condition, a bilateral hand condition, and erectile 
dysfunction are inextricably intertwined with the outcome of 
the veteran's service connection of diabetes claim.  
Accordingly, adjudication of these claims on the merits 
cannot be undertaken until the development directed in the 
Joint Motion regarding the direct service connection claim is 
completed and that claim is ready to be adjudicated on the 
merits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must arrange for review of the 
veteran's claims folder, including the 
Joint Motion, by an appropriate medical 
specialist.  The reviewing physician 
should provide an opinion as to the nature 
and etiology of the veteran's diabetes 
mellitus.  This opinion must specifically 
reference whether or not it is at least as 
likely as not that the veteran's diabetes 
was incurred as a result of:

A.	presumed exposure to herbicides during 
service in Vietnam; and/or; 

B.	the use of prednisone. 

Review of the 1976 test results must be 
acknowledged and reasons and bases for the 
conclusions reached must be included in 
the opinion.  

If the reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
undertaken.  The reviewing physician's 
opinion should be associated with the 
veteran's VA claims folder. 

2.  After the above development has been 
completed, and after undertaking any 
additional evidentiary development deemed 
to be appropriate based on the then 
current state of the record, VBA should 
readjudicate the claims, taking into 
consideration any and all evidence which 
has been added to the record since its 
last adjudicative action.  f the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
provided a Supplemental Statement of the 
Case (SSOC) and given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



